Opinion issued September 13, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-18-00768-CV
                              ———————————
                         IN RE C.K. AND J.P., Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators, C.K. and J.P., have filed a petition for a writ of mandamus,

challenging the trial court’s “Order for Protection of a Child in an Emergency” in

the underlying proceeding.1

      We deny the petition.



1
      The underlying case is In the Interest Z. K.-P., Cause No. 18CP0137, in the 306th
      District Court of Galveston. Respondent in this Court is the Honorable Lonnie Cox.
                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Massengale.




                                        2